Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to the Non-Final action dated 02/12/2021, and amendment to the claims filed on 05/11/2021 have been entered and made of record.
35 U.S.C 112(f)
In light of Applicant’s amendment, to explicitly recite in the claims the structures responsible to perform the function limitations of the claims, the examiner agrees that the claims no longer invoke 35 U.S.C. 112(f). 

Status of Claims  
Claims 1-19 are pending. Claims 5-6 have been cancelled 

Allowable Subject Matter
The examiner has carefully reviewed Applicant’s arguments and the amended claims filed on 05/11/2021. Examiner finds Applicant’s arguments presented on page 13, regarding the amendment made in order to make the previously objected claims a part of the independent claim, to be persuasive regarding the independent claims of the disclosure. Additional search reveals McGuire (US6266452B1) to be the closest reference that teaches the use of various mathematical formulas in relation to the calculation of rotation, scale, and transformation values (RST), but does not quite meet the limitation of the Applicants disclosure. Accordingly, none of wherein the calculating of the RST value includes calculating a rotation value (R value) using a scalar product operation based on the first reference vector and the second reference vector, wherein the rotation value is calculated using an Equation 1 as follows Page 2 of 14Application No. 16/533,732 
    PNG
    media_image1.png
    49
    284
    media_image1.png
    Greyscale
 wherein in the Equation 1 6 represents an angle between the first reference vector and the second reference vector, xorg represents an x value of the first reference vector, yorg represents a y value of the first reference vector, xtrg represents an x value of the second reference vector, and ytrg represents a y value of the second reference vector. Therefore, the rejections of record with respect to claims under 35 U.S.C. 102(a)(1)  and 103 have been withdrawn. Accordingly, claims 1-19 are allowed. Claims 5-6 are cancelled.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DALEN O GOODSON/Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662